Citation Nr: 1647587	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 09-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome, claimed as a right hand condition. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout. 

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis. 

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right arm injury. 

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ulnar nerve injury, status post transposition. 

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder bursitis. 

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a lumbar strain. 

11. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disc disease, status post anterior cervical discectomy with allograft bone arthrodesis at C5-C6 and C6-C7 spinal levels (a neck disability). 

(The issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right shoulder injury will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1979. The Veteran has additional service with the Mississippi Army National Guard from July 1991 to May 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In April 2014, the Veteran previously testified at a Travel Board hearing before a different Veterans Law Judge regarding two additional issues. If a veteran has a hearing before two separate Veterans Law Judges during an appeal, and the hearings cover one or more common issues, the issues must be decided by a panel of no less than three Veterans Law Judges and the veteran must be provided an opportunity for a third Board hearing before all three Veterans Law Judges involved in the panel decision. See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011). In review of evidence and contentions of record, including both hearing transcripts, the Board finds that the issues discussed at each Board hearing are separate and distinct from issues discussed at the other Board hearing. Accordingly, there are no common issues involved and decision by a single Veterans Law Judge is appropriate. 

In January 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of whether new and material evidence has been received to reopen claims of service connection for migraine headaches, right carpal tunnel syndrome, gout, arthritis, hypertension, residuals of a right arm injury, residuals of a right ulnar nerve injury status post transposition, right shoulder bursitis, residuals of a lumbar strain, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, the Veteran requested a withdrawal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the June 2016 Board hearing, the Veteran requested to withdraw his petition to reopen a claim of service connection for obstructive sleep apnea. See Hearing Transcript p. 15. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed. 


ORDER

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

In January 2015, the Board remanded the issues in this instant appeal for the purpose of affording the Veteran a hearing. The Board then requested that following the hearing, the RO re-adjudicate the Veteran's claims, "all 13 of them," and issue a Supplemental Statement of the Case (SSOC) if any determination remained unfavorable to the Veteran. While the Veteran has waived initial AOJ consideration of the evidence he submitted following the Board hearing, he has not waived re-adjudication of his claims as specifically requested by the Board. Therefore, these claims must be remanded as substantial compliance with the prior remand directives has not been achieved. 

In addition, during the June 2016 hearing, the Veteran indicated that he was receiving treatment from A. Scoggins, a private nurse practitioner. However, these records have not been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate release(s) to obtain all available private medical records from A. Scoggins and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after August 2016. ALSO CONTACT THE SOCIAL SECURITY ADMINISTRATION AND OBTAIN ANY BENEFITS DISABILITY DECISION AND SUPPORTING DOCUMENTATION.  

3. After completion of the above and compliance with the requested actions has been ensured, re-adjudicate the issues on appeal on the basis of the additional evidence of record. THE RO IS ADVISED THAT THE VETERAN HAS SPECIFICALLY CLAIMED SERVICE CONNECTION ON A DIRECT BASIS AND AS SECONDARY TO HIS CLAIM PSYCHIATRIC DISORDER. THE RO MUST ENSURE THAT IF THE VETERAN'S CLAIMED MENTAL DISORDER IS SERVICE CONNECTED, IT MUST THEN ADMUDICATE THE QUESTION OF SECONDARY SERVICE CONNECTION. If the determinations remain adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


